NOT FOR PUBLICATION                     FILED
                        UNITED STATES COURT OF APPEALS                   NOV 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: CHRISTOPHER JOHN                         No.    18-60026
HAMILTON; ELIZABETH LEIGH
TESOLIN,                                        BAP No. 17-1223

                   Debtors,
                                                MEMORANDUM*
------------------------------

CHRISTOPHER JOHN HAMILTON;
ELIZABETH LEIGH TESOLIN,

                   Appellants,

  v.

ELITE OF LOS ANGELES, INC.; SAN
DIEGO TESTING SERVICES, INC.,

                   Appellees.


In re: CHRISTOPHER JOHN                         No.    18-60027
HAMILTON; ELIZABETH LEIGH
TESOLIN,                                        BAP No. 17-1126

                   Debtors,

------------------------------

CHRISTOPHER JOHN HAMILTON,

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                Appellant,

 v.

ELITE OF LOS ANGELES, INC.; et al.,

                Appellees.

                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
            Faris, Lafferty III, and Brand, Bankruptcy Judges, Presiding

                          Submitted November 6, 2019**
                              Pasadena, California

Before: MURGUIA and HURWITZ, Circuit Judges, and GUIROLA,*** District
Judge.
      Christopher Hamilton and Elizabeth Tesolin filed a Chapter 11 petition after

Elite of Los Angeles, Inc. and San Diego Testing Services, Inc. (collectively,

“Elite”) obtained a state court judgment against them. The bankruptcy court held

that Elite’s judgment against Hamilton was nondischargeable under 11 U.S.C.

§ 523(a)(6) because of his willful and malicious conduct; the Bankruptcy Appellate

Panel (“BAP”) affirmed. See Elite of Los Angeles, Inc. v. Hamilton (In re




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Louis Guirola, Jr., United States District Judge for the
Southern District of Mississippi, sitting by designation.

                                         2
Hamilton), 584 B.R. 310, 322 (B.A.P. 9th Cir. 2018). Hamilton appeals that

ruling, and both he and Tesolin appeal the BAP’s determination regarding

assessment of post-judgment interest. We have jurisdiction under 28 U.S.C.

§ 158(d)(1) and affirm.

      1. The bankruptcy court and the BAP did not err in finding that Hamilton’s

conduct was “willful” under 11 U.S.C. § 523(a)(6) because he “had a subjective

motive to inflict injury or . . . believed that injury was substantially certain to occur

as a result of his conduct.” See Petralia v. Jercich (In re Jercich), 238 F.3d 1202,

1207–08 (9th Cir. 2001); see also Ormsby v. First Am. Title Co. of Nev. (In re

Ormsby), 591 F.3d 1199, 1206 (9th Cir. 2010); Carrillo v. Su (In re Su), 290 F.3d

1140, 1142, 1144–45 (9th Cir. 2002).

      2. The BAP correctly awarded post-judgment interested at the ten percent

rate imposed by California Code of Civil Procedure § 685.010 for the full post-

judgment period because the bankruptcy court only had authority to determine

whether Hamilton’s debt was dischargeable, and “interest at the state’s judgment

interest rate continues to accrue postpetition on nondischargeable debts.” See

Schoen v. Schoen (In re Schoen), 176 F.3d 1150, 1166 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                            3